DETAILED ACTION
Status of Claims:
Claims 1 and 3-17 are pending.
Claims 1 and 5 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 5/05/2022 have been fully considered but they are not persuasive. The applicant argues that Conner does not disclose the claimed invention because Conner does not tach that all reaction zones have particles “whereas present claim 1 clearly recites that each reaction zone has a fluidized particle system”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that each reaction zone has a fluidized particle system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims require each “facultative biological reaction zone including a suspended particles system.” The claims do not exclude additional zones without particles and only require two or more zones meeting the require limitations of the facultative biological system. 
The applicant argues that Conner does not teach a fluidized particle system because Conner teaches suspended particles. This argument is not persuasive because it is not claimed. Fluidization is only required if both light and heavy particles are present. Further the rejection is not made in view of Conner alone and Zhu teaches fluidization of suspended particles.
The applicant argues the Zhu does not teach light particles or the combination of heavy and light particles. This argument is not persuasive both because the rejection is not made in view of Zhu alone and because the claims do not require light particles or the combination of heavy and light particles, but only “any one or combination of” light and heavy particles. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “such that both light and heavy particles are fluidized in the wastewater when both are present.” This limitation renders the claim indefinite because it is not clear if both light and heavy particles are required to be fluidized or if the particles are only required to be fluidized if there are both light and heavy particles present. 

Regarding Claim 3:
	The claim refer to “said light particles.” This limitation is indefinite because claim 1 only required light particles in the alternative. It is therefore not clear if claim 3 is requiring light particles or only further limiting the apparatus if the light particles are present.
	The claim states “density of said light particles is higher than or equal to 80% of the density of said wastewater and lower than the density of said wastewater.” This limitation renders the claim indefinite because the density of the wastewater is not defined. As wastewater can have different densities the range of light particle densities that would meet the limitations of the claim is not clear.  

Regarding Claim 4:
	The claim refers to “said heavy particles.” This limitation is indefinite because claim 1 only required heavy particles in the alternative. It is therefore not clear if claim 4 is requiring heavy particles or only further limiting the apparatus if the heavy particles are present.
	The claim states “the density of said heavy particles is higher than the density of said wastewater and lower than or equal to 120% of the density of said wastewater.” The density of the wastewater is not defined, therefore the range of densities of the heavy particles is indefinite. 

Regarding Claim 6:
	The claim states “wherein said biological reaction zones are connected to the wastewater.” The phrase “connected to the wastewater” render the claim indefinite because it is not clear what it is limited to. Claim 1 already requires the particles to be contained in the wastewater, therefore it is not clear if claim 6 requires a source of wastewater, an inlet for wastewater, or wastewater within the biological reaction zones.  

Regarding Claim 7:
	The claim states “said several enclosure each contain the light and heavy particles.” This limitation renders the claim indefinite because it is not clear if each container is required to contain both heavy and light particles or if each container contains the particles that are present. 

Regarding Claim 8:
	The claim states “each of the boxes contains the light and heavy particles.” This limitation renders the claim indefinite because it is not clear if each box is required to contain both light and heavy particles or the light and heavy particles when present.

Regarding Claim 10:
	Claim 10 further limits “said gas intake system.” However, the gas intake system is only required in the alternative in claim 9. It is therefore not clear if the gas intake system is required by claim 10 or only further limited when present. 
The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) in view of Zhu et al. (US 7,736,513 B2).

Regarding claim 1, per the interpretations noted above, Conner teaches a container-type apparatus for wastewater treatment with a suspended particle system (a system 100, 400, see Fig. 1 and 4), comprising: 
two or more interconnected facultative biological reaction zones (a biological reactor system 102 includes in certain embodiments one biological reactor vessel divided into separate sections, the segregated sections referred to as biological reaction zones; certain zones can be various types of biological reactors, including but not limited to aerobic, anoxic, continuous flow, sequencing batch, or any number of other types of biological treatment systems; the term “facultative” is broadly interpreted in light of the instant Specification to be a functional limitation requiring the capability to operate under more than one condition, and thus the “two or more facultative biological reaction zones” are broadly interpreted to require each facultative biological reaction zone to be at least an anaerobic, an anoxic or an aerobic zone and to have the capability to operate under at least one other condition, and as the embodiments of Conner can include a controller to direct any of the parameters within the system (such as by adjusting or regulating valves, feeders or pumps associated with each potential flow; adjusting air flow within the biological reactor), the zones of systems 100, 400 are considered to be capable of operating under more than one condition and therefore these limitations are taught by Conner) (see col. 9, lines 44-54; col. 10, lines 6-13; col. 15, lines 27-41 and 49-59), said two or more facultative biological reaction zones including any one or combination of at least one anaerobic zone, and at least one anoxic zone and at least one aerobic zone (as described for the embodiments of system 102, system 400 includes a biological reactor 402 which is divided into multiple sections, one section being a substantially absorbent-free zone and one section being a zone containing absorbent material, where a fewer or a greater number of zones of each type can be employed and thus there may be more than one section being a zone containing absorbent material) (see col. 22, lines 9-13 and col. 23, lines 15-19), and each of said facultative biological reaction zones including a suspended particle system comprised of any one or combination of light particles and heavy particles (as described for the embodiments of system 102, system 400 includes a biological reactor 402 which is divided into multiple sections, where absorbent material 434 is maintained in zone 402b, and a fewer or a greater number of zones of each type can be employed) (see col. 22, lines 9-22 and col. 23, lines 15-19), said any one or combination of light particles and heavy particles having microorganisms located on surfaces thereof, a density of said light particles being lower than a density of the wastewater, a density of said heavy particles being higher than the density of said wastewater (during wastewater treatment operations, adsorbent material along with micro-organisms are maintained in suspension in all of the biological reaction zones, or a subset of the total number of biological reaction zones; providing sites to which the micro-organisms can adhere; the adsorbent material can be selected based upon a desired specific gravity range, with ranges close to that of the wastewater being desirable for acceptable energy consumption/cost ranges (“close to that of the wastewater” is interpreted to include above and below the specific gravity of the wastewater), or with a higher specific gravity such as greater than about 1.05 in water at 20° C suitable when separation is based in part on settling) (see col. 9, lines 56-59; col. 19, lines 65-67; col. 34, lines 19-27); and 
a gas injection mechanism for injecting gas into enclosures containing said suspended particle system, said gas injection mechanism being located near a bottom of said enclosures to inject gas upwardly into said wastewater containing said any one or combination of light particles and heavy particles, and wherein said gas injection mechanism is configured so that the gas flows upwardly in said enclosures (adsorbent material 434 is maintained in suspension in biological reaction zone 402b using a suspension apparatus 432, which can include one or more of the suspension systems as shown in Fig. 7-12, in the examples herein (see Example 3-5, Fig. 15-16, 18 and 21-25), or any suitable conventional apparatus for circulating air, liquid or a combination of air and liquid; these conventional apparatus include, but are not limited to, air diffusion bubblers, and other that are known to one of ordinary skill in the art; the suspension apparatus 432, jet nozzles 744, 844, 944, 1044, 1144 and the gas distribution nozzles or diffusers 1291 are depicted to be located near a bottom of the enclosure for the biological reaction zones 402b, 702, 802, 902, 1002, 1102, 1202) (see col. 22, lines 58-67; col. 23, lines 1-6; Fig. 4 and 7-12) continuously or intermittently (continuous operation) (see col. 27, line 25).
	Conner does not explicitly teach two or more zones including a suspended particles system. Conner does not explicitly state that the gas injection mechanism is to induce fluidization of said particles in each enclosure, and wherein by injecting gas from near the bottom light particles move downward while heavy particles move upward and such that both light and heavy particles are fluidized when present in the wastewater, where “fluidization” is interpreted to be a type of suspension. Conner further teaches that multiple of each type of zone can be present (more than one section 402b with absorbent material 4343), therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to include two or more zones including suspended particles because Conner is open to a duplication of zones and because it is a mere duplication of parts, obviously resulting in additional treatment with an expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see In re Harza, 124 USPQ 378 (CCPA 1960), MPEP § 2144.04).
Zhu teaches a container-type apparatus for wastewater treatment, comprising: biological reaction zones, each of said biological reaction zone including a suspended particle system; and a gas injection mechanism for injecting gas into enclosures containing said suspended particle system to induce fluidization of said particles in each enclosure, said gas injection mechanism being located near a bottom of said enclosures to inject gas upwardly into said wastewater containing said particles, and wherein by injecting gas from near the bottom, the particles are fluidized in the wastewater (gas feed may also be injected into the lower end 12 of the bed 10, to form a gas-liquid-solid fluidized bed; gas 56 is injected into the bottom of the bed 30, and gas flows upward to form a gas-liquid-solid fluidized bed) (see Fig. 3-5; col. 8, lines 23-26 and 36-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Conner gas injection mechanism to induce fluidization such that the particles are fluidized in the wastewater as taught by Zhu because Zhu teaches that fluidized beds are a known suspended particle system for wastewater treatment, and fluidized beds increase the efficiency of wastewater treatment processes (see Zhu, col. 1, lines 44-47 and col. 2, lines 44-46). It is further inherent that in a fluidized bed light particles will move downward and heavy particles will move upward. If light particles did not move downward they would all float on the surface and form a packed bed and heavy particle would sink to the bottom forming a packed bed. As the prior art teaches fluidization and suspension of the particles the light particles are inherently being moved downward and heavy particles are inherently being moved upward. 

Regarding claim 3, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein a density of said light particles is lower than the density of said liquid (the adsorbent material can be selected based upon a desired specific gravity range, with ranges close to that of the wastewater being desirable for acceptable energy consumption/cost ranges, where Conner’s recitation of “close to that of the wastewater” is interpreted to include above and below the specific gravity of the wastewater) (see Conner, col. 34, lines 19-27).
Conner, as modified by Zhu, does not explicitly teach that the density of said light particles is higher than or equal to 80% of the density of said liquid. However, Conner teaches that the particle density is a result-effective variable (the adsorbent material can be selected based upon a desired specific gravity range, such as having a specific gravity range which provides sufficient suspension, provides sufficient settling characteristics, or provides minimization of the energy required to main the adsorbent material in suspension) (see col. 34, lines 19-20 and 31-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the particle density during routine experimentation to optimize particle suspension, settling characteristics and energy consumption for wastewater treatment (see MPEP § 2144.05 II.B). 

Regarding claim 4, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein a density of said heavy particles is higher than the density of said liquid (the adsorbent material can be selected based upon a desired specific gravity range, with ranges close to that of the wastewater being desirable for acceptable energy consumption/cost ranges; where Conner’s recitation of “close to that of the wastewater” is interpreted to include above and below the specific gravity of the wastewater) (see Conner, col. 34, lines 19-23) and lower than or equal to 120% of the density of said liquid (with a higher specific gravity such as greater than about 1.05 in water at 20° C suitable when separation is based in part on settling; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see Conner, col. 34, lines 24-27; MPEP § 2144.05 I).
Alternatively, Conner further teaches that the particle density is a result-effective variable (the adsorbent material can be selected based upon a desired specific gravity range, such as having a specific gravity range which provides sufficient suspension, provides sufficient settling characteristics, or provides minimization of the energy required to main the adsorbent material in suspension) (see col. 34, lines 19-20 and 31-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the particle density during routine experimentation to optimize particle suspension, settling characteristics and energy consumption for wastewater treatment (see MPEP § 2144.05 II.B).

Regarding claim 5, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein said biological reaction zones include at least one aerobic zone, at least one anaerobic zone or at least one anoxic zone (the zones can be aerobic, anoxic, continuous flow, sequencing batch, or any number of other types of biological treatment systems; in the case of an aerobic biological reactor 702, or in the case of an anaerobic biological reactor 702) (see Conner, col. 10, lines 6-13; col. 26, lines 39-42). The combination does not explicitly teach at least one aerobic zone and at least one of anaerobic zone or anoxic zone. 
Zhu further teaches said biological reaction zones include at least one aerobic zone and at least one anoxic (see col. 8 lines 55-56).
It would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate both an aerobic zone and anoxic zone in the biological reaction zones of Conner, as disclosed by Zhu, because it is the simple addition of a known reaction zone to a known biological treatment apparatus, obviously resulting in additional treatment with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding claim 6, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 5, wherein said biological reaction zones are connected to the wastewater (an influent wastewater stream 106, 406 enters biological reactor system 102, 402; the hydraulic flow between zones 402a and 402b is engineered to provide a flow in the downstream direction) (see Conner, Fig. 1 and 4; col. 22, lines 15-16).

Regarding claim 7, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein the container-type apparatus includes a container having several enclosures contained therein (see Conner, Fig. 4), said container including a wastewater input (an influent wastewater stream 406) (see Conner, Fig. 4), said several enclosures contained within said container being interconnected so that wastewater flows into the container and into the several enclosures, at least some of said several enclosures each contain the any one or combination of light particles and heavy particles and each of said enclosures corresponding to a separate biological reaction zone (a biological reactor system 102 includes in certain embodiments one biological reactor vessel divided into separate sections, the segregated sections referred to as biological reaction zones; the zones can be aerobic, anoxic, continuous flow, sequencing batch, or any number of other types of biological treatment systems; as described for the embodiments of system 102, system 400 includes a biological reactor 402 which is divided into multiple sections 402a and 402b; the hydraulic flow between zones 402a and 402b is engineered to provide a flow in the downstream direction; while system 400 is shown with one substantially adsorbent-free biological reactor zone, and one zone containing adsorbent material, a fewer or a greater number of zones of each type can be employed) (see Conner, Fig. 1 and 4; col. 22, lines 9-16; col. 9, lines 44-54; col. 10, lines 6-13; col. 23, lines 15-19).

Regarding claim 8, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein the container-type apparatus includes a plurality of box structures each box structure having perforated walls to allow wastewater to enter an interior of each box structure (sections 402a and 402b are divided using a baffle wall 403; the hydraulic flow between zones 402a and 402b is accomplished by configurations including, but not limited to an overflow weir, submerged orifices and/or various piping arrangements) (see Conner, col. 22, lines 11-13 and 15-19), wherein each of the boxes contain the any one or combination of light particles and heavy particles (Conner notes that while system 400 is shown with one substantially adsorbent-free biological reactor zone, and one zone containing adsorbent material, a fewer or a greater number of zones of each type can be employed) (see Conner, col. 23, lines 10-12 and 15-19; Fig. 4), and wherein each box contains one biological reaction zone different than the reaction zones in the other boxes (certain zones can be various types of biological reactors, including but not limited to aerobic, anoxic, continuous flow, sequencing batch, or any number of other types of biological treatment systems; in the case of an aerobic biological reactor 702, or in the case of an anaerobic biological reactor 702) (see Conner, col. 10, lines 6-13; col. 26, lines 39-42).

Regarding claim 9, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein said container-type apparatus comprises at least one or any combination of an inflow system (an influent wastewater stream 106, 406) (see Conner, Fig. 1 and 4), an effluent system (streams 408 and 112, 412) (see Conner, Fig. 4), a gas intake system (see Conner, Fig. 7, 9, 11-12 and 21-25), and a sludge drainage system (mixed liquor waste discharge port 416; waste outlet 418 to divert some or all the return activated sludge for disposal) (see Conner, col. 23, lines 56-60; Fig. 4).

Regarding claim 10, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 9, wherein said gas intake system is configured for continuous or intermittent gas intake (intermittent aeration in zone 402a; continuous operation) (see Conner, col. 22, lines 55-56; col. 27, line 25).

Regarding claim 11, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein said container-type apparatus for wastewater treatment comprises said one or more biological reaction zones (zones 402a and 402b) and at least one settling zone (incorporating a settling zone 1382 as a portion of a separation subsystem 22; a membrane operating system 404 with a waste outlet 418 to divert some or all the return activated sludge for disposal) (see Conner, Fig. 4 and 13A; col. 32, lines 42-44; col. 23, lines 56-60), and wherein the liquid in one or multiple of said biological reaction zones is connected to the liquid in said at least one settling zone (see Conner, Fig. 4).

Regarding claim 12, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 11 wherein said at least one settling zone is configured for wastewater to pass through for producing sludge which is discharged via a sludge drainage system (mixed liquor waste discharge port 416; the waste outlet 418 to divert some or all the return activated sludge for disposal) (see Conner, Fig. 4; col. 23, lines 56-60).

Regarding claim 13, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein the two or more facultative biological reaction zones include a screen mesh for preventing the outflow of particles (separation subsystem 222, 422 can comprise screens or screening apparatus such as wedge wire screens, woven fabrics, rotating drum screen, vibrating screen, or other moving screening apparatus) (see Conner, col. 12, lines 36-50; Fig. 4).
Conner, as modified by Zhu, does not explicitly state the zones include screen meshes (i.e. more than one mesh).
Conner further teaches that while system 400 is shown with one substantially adsorbent-free biological reactor zone, and one zone containing adsorbent material, a fewer or a greater number of zones of each type can be employed (col. 23, lines 10-12 and 15-19).  Thus, absent new or unexpected results, the mere duplication of parts (the separation subsystem 22 screen, or the entire reaction zone 402b) does not patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04 VI.B).

Regarding claim 14, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein one or multiple of said container-type apparatus (Fig. 4 of Conner discloses a single container-type apparatus) are arranged intensively or separately (when there is one container-type apparatus, the arrangement intensively or separately is interpreted to not apply) in polluted rivers or lakes to treat polluted water (the manner of use for the claimed apparatus in polluted rivers or lakes does not patentably distinguish the claimed invention from the prior art since the prior art apparatus teaches the claimed structure and thus is interpreted to be capable of the claimed use (MPEP § 2114); nevertheless, the Conner apparatus is directed to wastewater treatment systems and methods, where “wastewater” defines any water to be treated such as surface water and Conner further discloses types of surface water include lakes and rivers) (see Conner, col. 5, lines 56-58; col. 6, line 35).

Regarding claim 15, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein one or multiple of said container-type apparatus are arranged near one or more drain outlets along a river bank for treating polluted water before discharging into a river (the manner of use for the claimed apparatus near a drain outlet along a river bank does not patentably distinguish the claimed invention from the prior art since the prior art apparatus teaches the claimed structure and thus is interpreted to be capable of the claimed use (MPEP § 2114); nevertheless, wastewater treatment facilities clean water so that it may be safely released into bodies of water such as rivers, where a drain outlet is broadly interpreted to include the element which provides the influent wastewater 106, 406 to the system 100, 400) (see Conner, col. 6, lines 33-36; Fig. 4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) and Zhu et al. (US 7,736,513 B2) as applied to claim 1 above, and further in view of Early et al. (US 8,372,274 B2).

Regarding claim 16, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein one or multiple of said container-type apparatus (Fig. 4 of Conner discloses a single container-type apparatus) are for onsite scattered point wastewater treatment (the manner of use for the claimed apparatus for onsite scattered point wastewater treatment does not patentably distinguish the claimed invention from the prior art since the prior art apparatus teaches the claimed structure and thus is interpreted to be capable of the claimed use (MPEP § 2114); nevertheless, Conner discloses treatment of wastewater such as surface water, ground water and streams of wastewater from industrial, agricultural and municipal sources, and thus the Conner apparatus is capable of onsite scattered point wastewater treatment) (see Conner, col. 5, lines 57-60).
Conner, as modified by Zhu, does not explicitly teach that the container-type apparatus is installed in a trailer.
Early teaches a container-type apparatus for wastewater treatment, wherein one or multiple of said container-type apparatus are installed in a trailer for onsite scattered point wastewater treatment (the system 300 mounted within an outer housing 400, which is similar to a conventional cargo or shipping container; the system 300 is adapted for remote and harsh or difficult locations and the outer housing 400 allows for easy transport) (see col. 14, lines 9-10 and 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Conner, as modified by Zhu, to be installed in a trailer as taught by Early because such a configuration enables durable, reliable and sustainable wastewater treatment in remote locations (see Early, col. 14, lines 22-23).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) and Zhu et al. (US 7,736,513 B2) as applied to claim 1 above, and further in view of Todd et al. (US 5,486,291 A).

Regarding claim 17, Conner, as modified by Zhu, teaches the container-type apparatus according to claim 1, wherein one or multiple of said container-type apparatus (Fig. 4 of Conner discloses a single container-type apparatus) are arranged separately or in a group (when there is one container-type apparatus, the arrangement separately or in a group is interpreted to not apply) for receiving discharged wastewater from aquaculture ponds to treat the aquaculture wastewater and achieve water treatment and recycling of the treated water (the manner of use for the claimed apparatus for receiving discharged wastewater from aquaculture ponds does not patentably distinguish the claimed invention from the prior art since the prior art apparatus teaches the claimed structure and thus is interpreted to be capable of the claimed use (MPEP § 2114); nevertheless, Conner discloses treatment of wastewater such as streams of wastewater from industrial and agricultural sources, and thus the Conner apparatus is capable of receiving and treating discharged wastewater from aquaculture ponds) (see Conner, col. 5, lines 57-60).
Conner, as modified by Zhu, does not explicitly teach the apparatus arranged in a wastewater accumulating tank.
Todd teaches a container-type apparatus for wastewater treatment with a suspended particle system, wherein one or multiple of said container-type apparatus are arranged separately or in a group in a wastewater accumulating tank (a bed of the system may be employed alone or in a series of parallel or series arrangements; the bed can be contained within a separate tank, as a cell within a lagoon-type structure, or within a flexible film container for placement in a body of water) (see col. 4, lines 17-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Conner, as modified by Zhu, to be arranged in a wastewater accumulating tank as taught by Todd because such a combination of elements allows for an easily managed deployment and form for treatment of a wide variety of polluted water, including natural water bodies and sewage and industrial waste water (see Todd, col. 4, lines 28-41), which is also the goal of Conner (see col. 5, lines 56-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/31/2022